DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive. Applicant has argued that the preamble of independent claim 1 further limits the structure of the claimed colorimetric sensor.  Specifically, Applicant argues that the phrase “for detecting nickel ions” should be considered as a structural limitation in the claims.  The Examiner respectfully disagrees.  The Examiner contends that the structural features of claim 1 are a colorimetric sensor consisting essentially of silver nanoprism particles having a triangular disk shape wherein the nanoprism particles do not have a modifier attached to its surface, and has an average particle size between 10 and 50 nm.  Given this interpretation, the Examiner contends that the phrase “for detecting nickel ions” is an intended use recitation that does not define or limit any of the structural features to the claimed sensor.  In support of this view, the Examiner points out that nickel ions are not a structural feature of the colorimetric sensor, but instead represent the material worked upon by the sensor.  As such, the Examiner does not find Applicant’s arguments regarding the preamble of claim 1 to be persuasive.  Additionally, the Examiner notes that the limitations regarding the nanoprism particles being etched into a spherical shape, and the absorbance ratio are conditional limitations that are not required to occur as they depend on the presence of nickel ions.
With respect to the prior art rejections, Applicant has argued that reference to Xia et al., cannot be relied upon because the reference teaches a colorimetric sensor for detecting glucose.  The Examiner notes that reference to Xia et al., teach a colorimetric sensor comprising unmodified silver nanoprism particles (Abstract) having a triangular disk shape.  The Examiner also notes that the nanoprism particles of Xia et al., can be etched into a spherical shape by hydrogen peroxide in a manner similar to that of the instant claims.  Reference to Xia et al., do not teach an average particle size ranging from 10 to 50 nm, and is modified with the teachings of Saade et al., who teach silver nanoprisms having a size ranging from 24 to 46 nm.  As such, the Examiner contends that the limitations of claims 1, 4-9, and 11-13 are taught by the references cited below, thus the rejection is maintained. 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 1, the Examiner notes that the limitations regarding the silver nanoprism particles being etched into a spherical shape and exhibiting an absorbance ratio of 0.1 to 4 “upon detection of nickel ions” are conditional limitations that are not required to occur as they depend on the presence of nickel ions.  Applicant is reminded that in claims directed to a device, patentability is determined by the structural features of the device, and not conditional limitations that are not required to occur.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the phrase “wherein the silver nanoprism particles etch into a spherical shape” is unclear and inconsistent with the specification and independent claim 14.  Based on the instant specification (paragraph 0038 of pre-grant publication), the silver nanoprism particles are etched into a spherical shape by hydrogen peroxide generated by nickel ions, thus claim 1 is inconsistent with the specification as the claim recites the silver nanoprism particles etching themselves whereas the specification recites the silver nanoprism particles being etched by hydrogen peroxide.  Claim 1 is also inconsistent with claim 14 which states that the silver nanoprism particles are etched into a spherical shape upon addition of nickel ions.  Additionally, the average particle size of the silver nanoprism particle being between 10 and 50 nm is unclear as the Examiner is unable to determine which parameters are included in the 10 to 50 nm range.  It is unclear if Applicant is basing the average particle size based on the triangular silver nanoprisms or the spherical nanoprisms, thus the Examiner is unable to determine if the particle size relates to length or height of the triangular silver nanoprism particles, or the diameter of the spherical nanoprism particles.  For the purposes of examination, the Examiner will regard any average particle size taught by the prior art as meeting the claim limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the color change" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
For claim 14, the metes and bounds of the “assay sample” are unclear as the claim does not require the sample to comprise nickel ions.  If the claimed assay sample does not comprise nickel ions, the sensor would not exhibit a change in color, thus no color change can be measured.  For the sake of clarity, the Examiner contends that Applicant should claim the assay sample as comprising nickel ions so that the assay sample is consistent with the steps of measuring a color change of the sensor.
Claim 15 recites the limitation "the reaction conditions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For claim 15, it is unclear what pH or temperature refers to as the claim does not specify whether the pH/temperature refers to the sensor, the sample being tested, or a mixture containing the sensor and the sample.  Additionally, the Examiner notes that claim 14 does not specify the state of the assay sample (solid, liquid, gas), or the mixture of silver nanoprism particles and the assay sample, thus it is unclear what is being adjusted for pH and/or temperature.
For claim 17, the average particle size of the silver nanoprism particle being between 10 and 50 nm is unclear as the Examiner is unable to determine which parameters are included in the 10 to 50 nm range.  It is unclear if Applicant is basing the average particle size based on the triangular silver nanoprisms or the spherical nanoprisms, thus the Examiner is unable to determine if the particle size relates to length or height of the triangular silver nanoprism particles, or the diameter of the spherical nanoprism particles.
For claim 18, it is unclear what pH refers to as the claim does not specify whether the pH refers to the sensor, the sample being tested, or a mixture containing the sensor and the sample.  Additionally, the Examiner notes that claim 14 (from which claim 18 depends) does not specify the state of the assay sample (solid, liquid, gas) or the mixture of silver nanoprism particles and the assay sample, thus it is unclear what is being maintained at a pH ranging from 6 to 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al., (Anal. Chem. 2013, 85, 6241-6247) in view of Saade et al., (Materials Chemistry and Physics 148, 2014, 1184-1193).
Regarding claims 1 and 13, Xia et al., teach a colorimetric sensor comprising unmodified silver nanoprisms (Abstract) having a triangular disk shape (Abstract, Introduction page 6242, first full paragraph).  The Examiner notes that the limitations regarding the nanoprisms being etched into a spherical shape, and the absorbance ratio are conditional and not required to occur, as they require the presence of nickel.  Additionally, the limitations regarding the detection limit (claim 13) represents properties, or the intended use of the claimed sensor.  Xia et al., do not teach silver nanoprism particles having a size ranging from 10 to 50 nm.
Saade et al., teach synthesis of silver nanoprisms wherein the nanoprisms exhibit a size ranging from 24 to about 46 nm (figure 4). The Examiner is reading this combination as the substitution of one known element for another to obtain predictable results which would have been obvious to one of ordinary skill in the art. Reference to Saade et al., teach that the optical properties of silver nanoprisms are strongly dependent on their size and shape (Introduction page 1184), and that the size can be controlled with photochemical synthesis (Introduction page 1185, left column first full paragraph), thus one of ordinary skill in the art would have recognized that the optical properties of silver nanoprisms can be selected by controlling size of the nanoprisms.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Xia et al., to form silver nanoprisms having a size ranging from 10 to 50 nm as substitution of a known element for another to obtain predictable results requires only routine skill in the art.
Regarding claims 4 and 5, Xia et al., teach silver nanoprism particles identical to that of the instant claims (Abstract, Introduction page 6242, first full paragraph), thus the properties of changing shape in the presence of hydrogen peroxide and color change would also be identical.  Additionally, the Examiner notes that changes in shape and/or color are conditional limitations as they require the sensor to be in the presence of nickel ions.
Regarding claim 6, Xia et al., teach a color emission wavelength ranging from 600 to 900 nm (figure 3A). The Examiner notes that the limitations regarding a decrease in the wavelength range is a conditional limitation as the decrease requires the sensor be in the presence of nickel.
Regarding claim 7, Xia et al., teach the colorimetric sensor in an aqueous solution (Synthesis of Ag Nanoprisms, page 6242).
Regarding claim 8, Xia et al., teach the sensor operating at pH of 7.38 (Results and Discussion, page 6243 left column, second full paragraph).
Regarding claim 9, Xia et al., teach the sensor detecting glucose at room temperature (Procedures for Glucose Sensing, page 6242) which is 20°C.
Regarding claim 12, Xia et al., teach saturation after about 30 minutes (Results and Discussion page 6243 right column, first full paragraph).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al., (Anal. Chem. 2013, 85, 6241-6247) in view of Saade et al., (Materials Chemistry and Physics 148, 2014, 1184-1193) as applied to claim 1 above, and further in view of Higurashi et al., (US 2009/0017545).
Regarding claim 11, Xia et al., in view of Saade et al., do not teach the sensor comprising a masking agent.
Higurashi et al., teach a method for determining metal by colorimetry wherein a masking agent is utilized. Higurashi et al., specifically teach N,N-bis(2-hydroxyethyl)-2- aminoethanesulfonic acid (identical to the instant disclosure) as a suitable masking agent.  Higurashi et al., teach that it is advantageous to utilize a masking agent as a means of removing interference from metals that are not to be detected (paragraphs 0005, 0010).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Xia et al., in view of Saade et al., to utilize a masking agent in order to remove interference from metals that are not to be detected as taught by Higurashi et al.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798